           Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFERY HAMM,

                             Plaintiff,
                                                          ORDER DIRECTING PAYMENT OF
                      -against-                             FEES OR AMENDED IFP FOR
                                                              RELEASED PRISONER
CITY UNIVERSITY OF NEW YORK; HERBERT
H. LEHMAN COLLEGE; OFFICE OF                                        20-CV-2876 (CM)
STUDENTS WITH DISABILITIES,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff proceeds pro se and was detained in the North Infirmary Command on Rikers

Island when he filed this action. A plaintiff who qualifies under the Prison Litigation Reform Act

(PLRA) as a prisoner when he files a complaint faces certain restrictions. 1 See Gibson v. City

Municipality of N.Y., 692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time at which a person

must be ‘a prisoner’ within the meaning of the PLRA in order for the Act’s restrictions to apply is

‘the moment the plaintiff files his complaint.’”) (citation omitted). A prisoner proceeding in

forma pauperis (IFP), for example: (1) must pay the $350.00 filing fee in installments withdrawn

from his prison trust fund account, 28 U.S.C. § 1915(b)(1), and (2) can be disqualified from

proceeding IFP, that is, without prepaying the filing fee, if he has previously filed three federal

civil actions (or appeals), while he was a prisoner, that were dismissed as frivolous, malicious, or




       1
         Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h).
              Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 2 of 7



for failure to state a claim on which relief may be granted, 28 U.S.C. § 1915(g) (the “three

strikes” rule). 2

          Plaintiff did not pay the relevant filing fee to commence this action, but before the Court

resolved Plaintiff’s request to proceed IFP, a search on the New York City Department of

Correction website revealed that Plaintiff is no longer in custody. Upon a prisoner’s release, “his

obligation to pay fees is to be determined, like any non-prisoner, solely by whether he qualifies

for [IFP] status.” McGann v. Comm’r of Social Security, 96 F.3d 28, 30 (1996). “A released

prisoner may litigate without further prepayment of fees upon satisfying the poverty affidavit

requirement applicable to all non-prisoners.” Id.

          Because Plaintiff is no longer in the custody of the New York City Department of

Correction, his financial situation may have changed. The Court therefore directs that if Plaintiff

wishes to prosecute this action and proceed IFP, he must submit an amended IFP application

within thirty days. Alternatively, Plaintiff may prepay $400.00 in relevant fees, which includes

the $350.00 filing fee and a $50.00 administrative fee that applies to litigants who are not

proceeding IFP. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed for failure to comply with this order, without prejudice to Plaintiff’s refiling the

action.

          Even if Plaintiff’s release means that he “may litigate without further prepayment of

fees,” id., his release does not change the fact that if he qualified as a prisoner at the time that he

filed this action, then dismissal of this action for failure to state a claim, or as frivolous or

malicious, could qualify as a strike for purposes of § 1915(g).



          2
        A plaintiff who was a prisoner at the time of filing the complaint is also required to
have exhausted prison grievance remedies, 28 U.S.C. § 1997e(a).

                                                    2
             Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 3 of 7



          Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so. Under Rule 41(b) of the Federal Rules of Civil

Procedure, a district court may dismiss an action sua sponte for failure to prosecute after

notifying the plaintiff. LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see

Fields v. Beem, No. 13-CV-0005 (GTS)(DEP), 2013 WL 3872834, at *2 (N.D.N.Y. July 24,

2013) (“A plaintiff is required to notify the Court when his address changes, and failure to do so

is sufficient to justify dismissal of a plaintiff’s complaint.”) (collecting cases).

                                           CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff at 2265 Bathgate

Avenue, Apt. 3A, Bronx, New York 10457, the address listed on page 2 of the complaint, and

note service on the docket. The Clerk of Court is further directed to include a change of address

form with this mailing. Within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees that are required to file a civil action in this Court or submit an amended IFP

application. If Plaintiff submits the amended IFP application, it should be labeled with docket

number 20-CV-2876 (CM). Plaintiff must also notify the Court of all updates to his address of

record.

          No summons shall issue at this time. If Plaintiff fails to comply with this order within the

time allowed, the action will be dismissed for failure to comply with this order, without prejudice

to Plaintiff’s refiling it.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                   3
          Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 4 of 7



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   April 30, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               4
              Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 5 of 7



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


 AMENDED APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
              Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 6 of 7



     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
               Case 1:20-cv-02876-CM Document 7 Filed 04/30/20 Page 7 of 7




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
